Exhibit 10.1




FIFTH AMENDMENT
TO THE
ALBEMARLE CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN


The undersigned, Brian R. WEBB, being an Assistant Secretary of Albemarle
Corporation, holding the title of Vice President, Deputy General Counsel,
Corporate, and Assistant Secretary, does hereby certify that the resolutions set
forth below were approved by the Albemarle Corporation board of directors
February 23, 2017.
IN WITNESS WHEREOF, I have hereunto signed my name as of February 27, 2017.




/s/ Brian R. Webb
Brian R. Webb
Vice President, Deputy
General Counsel, Corporate,
and Assistant Secretary


In accordance with Section 12.1 of the Albemarle Corporation Executive Deferred
Compensation Plan, as Amended and Restated Effective January 1, 2013 (the
“Plan”), the Plan is hereby amended as follows:
1.    Effective December 1, 2016, the parenthetical language in subparagraph 2
of Section 12.2(b) of the Plan is amended to read as follows-- “(as defined in
Appendix A hereto or as described in the last paragraph of this Section 12.2).”
2.    Effective December 1, 2016, Section 12.2 of the Plan is further amended to
add the following paragraph at the end thereof:
“For purposes of subparagraph 2 of Section 12.2(b), in the event of a sale of
all of the stock of a wholly-owned subsidiary of the Company which shall
constitute a qualifying Change in Control under Section 409A, a termination and
liquidation of the Plan shall automatically occur with respect to all Plan
Participants who experience such Change in Control event. This paragraph shall
apply to a qualifying Change in Control that occurs on or after December 1,
2016.”




